COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
RONALD LAWRENCE, JR.,                                             No. 08-16-00013-CV
                                                 §
                              Appellant,                             Appeal from the
                                                 §
v.                                                             County Court at Law No. 1
                                                 §
FEDERAL HOME LOAN                                                 of Hays County, Texas
MORTGAGE CORPORATION,                            §
                                                                    (TC# 15-0515-C)
                                  Appellee.      §

                                         JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF MAY, 2016.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.